 Case 5:19-cv-00841-JGB-KK Document 16 Filed 07/08/19 Page 1 of 10 Page ID #:336



 1 PACIFIC TRIAL ATTORNEYS
   A Professional Corporation
 2 Scott J. Ferrell, Bar No. 202091
   sferrell@pacifictrialatttorneys.com
 3 4100 Newport Place Drive, Suite 800
   Newport Beach, CA 92660
 4 Telephone: (949)706-6464

 5   Attorney for Plaintiffs
 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
11   ABELARDO MARTINEZ, JR., an                     Case No. 5:19-cv-00841-JGB-KK
     individual, and ROY RIOS, an individual,
12
                   Plaintiffs,                      JOINT RULE 26(F) REPORT
13
                   v.
14
     ADIDAS AMERICA, INC., an Oregon                Complaint filed:   April 19, 2019
15   corporation; and DOES 1-10, inclusive,         Removal Filed:     May 6, 2019
16                 Defendants.
17

18

19

20

21

22

23
24

25

26

27

28
                                              -- 1 --
                                  JOINT RULE 26(F) REPORT
Case 5:19-cv-00841-JGB-KK Document 16 Filed 07/08/19 Page 2 of 10 Page ID #:337



 1         PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 26(f) AND
 2   THE COURT’S SCHEDULING ORDER [DKT. NO. 10], THE PARTIES
 3   HEREBY SUBMIT THIS JOINT REPORT:
 4         a.     Statement of Case:
 5         Plaintiffs’    Statement:   Defendant,     which   maintains     places   of   public
 6   accommodation, offers a website as a privilege and service thereof, www.adidas.com/us/,
 7   which is integrated with Defendant’s places of public accommodation and functions as
 8   the gateway to Defendant’s stores. Defendant’s website allows the user to browse
 9   products, product descriptions and prices, view sale items, find retail store locations, and
10   perform a variety of other functions, but is denying equal access to blind and visually-
11   impaired customers such as Plaintiffs. www.adidas.com/us/ contains access barriers that
12   prevent free and full use by blind and visually-impaired persons using screen reading
13   software. These barriers are pervasive and include, but are not limited to, the following:
14   lack of alternative text, empty links, redundant alternative text, and missing form labels.
15   The foregoing access barriers prevent Plaintiffs from full and equal access to the services
16   and privileges offered by Defendant.
17         Based thereon, Plaintiffs have alleged a cause of action based on Defendant’s
18   violation of the Unruh Civil Rights Act, California Civil Code § 51 et seq.
19         Defendant’s Statement: Defendant denies Plaintiffs’ allegations in their entirety,
20   including that the ADA/Unruh Act apply to websites, that any “access barriers” on
21   Defendant’s website impedes access to any physical location, that Defendant’s website
22   contains any “access barriers,” and that Plaintiffs are serial filers who lack standing to
23   bring this action.
24         b.     Subject Matter Jurisdiction:
25         Plaintiffs’ Statement:
26         Plaintiffs dispute that this court has subject matter jurisdiction for the reasons set
27   forth in their motion for remand currently pending before the court and under submission.
28   See Dkt. Nos. 11-14.

                                                -- 1 --
                                    JOINT RULE 26(F) REPORT
Case 5:19-cv-00841-JGB-KK Document 16 Filed 07/08/19 Page 3 of 10 Page ID #:338



 1           Defendant’s Statement:      Defendant contends, for the reasons set forth in its
 2   removal papers and opposition to Plaintiffs’ motion for remand, that the Court has subject
 3   matter jurisdiction over this claim because it presents a federal question.
 4           c.    Legal Issues:
 5           Plaintiffs’ Statement:
 6           The legal issues in this case stem from the question whether the inaccessibility of
 7   Defendant’s website by Plaintiffs, blind individuals, violates the Unruh Civil Rights Act,
 8   California Civil Code § 51 et seq. A determination of this issue will depend on several
 9   legal inquiries: (1) whether Defendant’s website can be considered a place of public
10   accommodation pursuant to 42 U.S.C. § 12182(a); (2) if not, whether there is a nexus
11   between      www.adidas.com/us/      and   Defendant’s   store   locations;   (3)   whether
12   www.adidas.com/us/ is a service, facility, privilege, advantage, and/or accommodation
13   of Defendant’s store locations; (4) whether Defendant’s website is a business
14   establishment under the Unruh Act; and (5) whether Plaintiffs are entitled to damages and
15   injunctive relief.
16           Defendant’s Statement:
17           The legal issues in this case also involve whether (1) Plaintiffs have standing to
18   bring this lawsuit, and (2) any whether any defenses raised by Defendant are applicable
19   and/or absolve it from liability.
20           d.    Parties, Evidence, etc.:
21           The Parties include Plaintiffs Abelardo Martinez, Jr. and Roy Rios, and Defendant
22   Adidas America, Inc. The Parties do not expect any additional parties to be added at this
23   time.
24           Expected witnesses include Plaintiffs, the person(s) most knowledgeable for
25   Defendant regarding its design, maintenance, and accessibility of www.adidas.com/us/,
26   and the Parties’ respective experts.         Expected key documents/evidence include
27   electronically stored data for the Parties related to Plaintiffs’ use of www.adidas.com/us/
28   and Defendant’s design, maintenance, and accessibility of www.adidas.com/us/.

                                                 -- 2 --
                                      JOINT RULE 26(F) REPORT
Case 5:19-cv-00841-JGB-KK Document 16 Filed 07/08/19 Page 4 of 10 Page ID #:339



 1         e.     Damages:
 2         Plaintiffs’ Statement:
 3         Plaintiffs contend they are entitled to statutory damages pursuant to section 52(a)
 4   of the California Civil Code in the amount of $32,000 based on the instances they were
 5   unable to use www.adidas.com/us/ because of the accessibility barriers contained
 6   thereon, as well as for the instances they were deterred thereby.
 7         Defendant’s Statement:
 8         Defendant is not making any claims for damages at this time. Defendant denies
 9   that Plaintiffs are entitled to any damages whatsoever.
10         f.     Insurance:
11         The Parties are unaware of insurance coverage applicable to this action.
12         g.     Motions:
13         The Parties do not expect motions seeking to add other parties or claims, file
14   amended pleadings, or transfer venue. The Parties do expect, however, to file respective
15   motions for summary judgment and/or adjudication.
16         h.     Manual for Complex Litigation:
17         The Parties agree that the Manual for Complex Litigation need not be utilized.
18         i.     Status of Discovery:
19         The Parties have not yet initiated discovery; however, should Plaintiffs’ motion for
20   remand be denied, the Parties agree to exchange initial disclosures within two weeks of
21   such an order, and will initiate written discovery immediately.
22         j.     Discovery Plan:
23         The Parties do not propose phased discovery or that discovery be otherwise limited.
24   Should Plaintiffs’ motion for remand be denied, the Parties agree to exchange initial
25   disclosures within two weeks of such an order.
26         Plaintiffs’ Proposals:
27         Plaintiffs intends to conduct discovery on the following topics via written
28   discovery and deposition(s) of Defendant’s person most knowledgeable pursuant to Rule

                                               -- 3 --
                                    JOINT RULE 26(F) REPORT
Case 5:19-cv-00841-JGB-KK Document 16 Filed 07/08/19 Page 5 of 10 Page ID #:340



 1   30(b)(6): 1. Defendant’s operation of places of public accommodation; 2. Defendant’s
 2   ownership of the website, www.adidas.com/us/; 3. Defendant’s maintenance of
 3   www.adidas.com/us/; 4. The design of www.adidas.com/us/; 5. The accessibility of
 4   www.adidas.com/us/ by visually-impaired individuals; 6. Defendant’s use of any
 5   guidelines or standards for accessibility of www.adidas.com/us/; 7. Training provided by
 6   Defendant on web design and accessibility for disabled users of www.adidas.com/us/; 8.
 7   Complaints about the www.adidas.com/us/’s accessibility by blind and visually impaired
 8   individuals; 9. Government investigations of the www.adidas.com/us/; and 10. All
 9   actions taken by Defendant, if any, to make www.adidas.com/us/ accessible to visually-
10   impaired users.
11         Defendant’s Proposals:
12         Defendant intends to propound written discovery and conduct the deposition of
13   Plaintiffs and their designated experts, if any.
14         k.     Discovery Cut-Off:
15         The Parties propose a discovery cut-off two months prior to trial, or April 15, 2020.
16         l.     Expert Discovery:
17         The Parties propose that expert witness disclosures occur on February 14, 2020
18   and expert witness rebuttal disclosures on March 13, 2020.
19         m.     Dispositive Motions:
20         The Parties propose that any dispositive motions be heard two months prior to trial,
21   or by May 18, 2020.
22         Plaintiffs’ Statement:
23         Plaintiffs expect dispositive motions to be filed on the following issues: (1) whether
24   Defendant’s website can be considered a place of public accommodation pursuant to 42
25   U.S.C. § 12182(a); (2) if not, whether there is a sufficient nexus between
26   www.adidas.com/us/ and Defendant’s store locations; (3) whether www.adidas.com/us/
27   is a service, facility, privilege, advantage, and/or accommodation of Defendant’s store
28   locations; and (4) based thereon, whether Plaintiffs are entitled to damages.

                                                 -- 4 --
                                    JOINT RULE 26(F) REPORT
Case 5:19-cv-00841-JGB-KK Document 16 Filed 07/08/19 Page 6 of 10 Page ID #:341



 1         Defendant’s Statement:
 2         Defendant intends to file a motion for summary judgment once it has completed
 3   the necessary discovery.
 4         n.     Settlement/Alternative Dispute Resolution (ADR):
 5         The Parties agree to the Court Mediation Panel. The Parties propose to have
 6   mediation via the Court Mediation Panel completed by May 15, 2020.
 7         o.     Time Estimate:
 8         The Parties have demanded a jury trial. The Parties estimate that trial should last
 9   three to five days and expect to call three to five witnesses each. The Parties propose a
10   trial date of July 28, 2020, and a pretrial conference date of July 13, 2020.
11         p.     Trial Counsel:
12         Trial counsel for Plaintiffs shall be Scott J. Ferrell and David W. Reid of Pacific
13   Trial Attorneys.
14         Trial counsel for Defendant shall be Gregory F. Hurley, Michael J. Chilleen, and
15   Bradley J. Leimkuhler.
16         q.     Independent Expert or Master:
17         The Parties agree that an independent expert or master is not necessary.
18         r.     Timetable:
19         See attached Exhibit “A.”
20         s.     Other issues:
21         The Parties are unaware of, and do not anticipate, any other issues at this time.
22

23
24

25

26

27

28

                                                -- 5 --
                                  JOINT RULE 26(F) REPORT
Case 5:19-cv-00841-JGB-KK Document 16 Filed 07/08/19 Page 7 of 10 Page ID #:342


     Dated: July 8, 2019                    PACIFIC TRIAL ATTORNEYS, APC
 1
                                            By:/s/ Scott J. Ferrell
 2
                                                Scott J. Ferrell
 3                                              Attorneys for Plaintiff
 4

 5   Dated: July 8, 2019                    SHEPPARD, MULLIN, RICHTER &
                                            HAMPTON LLP
 6

 7                                          By:/s/Bradley Leimkuhler
 8                                              Bradley Leimkuhler
                                                Attorneys for Defendant
 9

10
           I, Scott J. Ferrell, hereby certify that the content of this document is acceptable to
11
     all persons required to sign this document and that I obtained the authorizations
12
     necessary for the electronic signatures of all parties for this document.
13

14                                                         /s/
15                                                        Scott J. Ferrell

16

17

18

19

20

21

22

23
24

25

26

27

28

                                                -- 6 --
                                 JOINT RULE 26(F) REPORT
Case 5:19-cv-00841-JGB-KK Document 16 Filed 07/08/19 Page 8 of 10 Page ID #:343



 1                                  JUDGE JESUS B. BERNAL
 2      EXHIBIT A: SCHEDULE OF PRETRIAL AND TRIAL DATES WORKSHEET
 3   Case No.         5:19-cv-00841-JGB-KK
 4   Case Name        ABELARDO MARTINEZ, JR. v. ADIDAS AMERICA, INC., et al.
 5

 6                                              Plaintiff(s)’   Defendant(s)’   Court’s
                      Matter
                                                  Request         Request       Order
 7                                              mo/day/year     mo/day/year
 8   [ X] Jury Trial or [ ] Court Trial
                                                    7/28/20       7/28/20
     (Tuesday at 9:00 a.m.)
 9                Length: 3-5 Days
10
     Final pretrial Conference [L.R. 16] and
11                                                  7/13/20       7/13/20
     Hearing on Motions In Limine
12   (Monday – two (2) weeks before trial
     date)
13

14   Last Date to Conduct Settlement
                                                    5/15/20       5/15/20
     Conference
15

16   Last Date to Hear Non-discovery
                                                    5/18/20       5/18/20
     Motions
17
     (Monday at 9:00 a.m.)
18
     All Discovery Cut-Off (including
19                                                  4/15/20       4/15/20
     hearing all discovery motions)
20
     Expert Disclosure (Rebuttal)
21                                                  3/13/20       3/13/20
22   Expert Disclosure (Initial)
                                                    2/14/20       2/14/20
23
     Last Date to Amend Pleadings
24
                                                   12/31/19       9/30/19
     or Add Parties
25

26

27   ADR [L.R. 16-15] Settlement Choice:

28               [ X ] Attorney Settlement Officer Panel

                                               -- 7 --
                                   JOINT RULE 26(F) REPORT
Case 5:19-cv-00841-JGB-KK Document 16 Filed 07/08/19 Page 9 of 10 Page ID #:344



 1            [ ]   Private Mediation
 2            [ ]   Magistrate Judge
 3

 4

 5

 6

 7

 8

 9

10
11

12

13

14
15

16

17

18

19

20

21

22

23
24

25

26

27

28

                                         -- 8 --
                            JOINT RULE 26(F) REPORT
Case 5:19-cv-00841-JGB-KK Document 16 Filed 07/08/19 Page 10 of 10 Page ID #:345



 1                                  CERTIFICATE OF SERVICE
 2            I hereby certify that on July 8, 2019, I electronically filed the foregoing JOINT
 3   RULE 26(f) REPORT with the Clerk of the Court using the CM/ECF system which will
 4   send notification of such filing via electronic mail to all counsel of record.
 5

 6                                                             /s/ Scott J. Ferrell
 7
                                                                  Scott J. Ferrell

 8

 9

10
11

12

13

14
15

16

17

18

19

20

21

22

23
24

25

26

27

28

     SMRH:4842-6086-6972.1                       -- 1 --
                                          CERTIFICATE OF SERVICE
